ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_06_FR.txt. 32

DÉCLARATION DE M. MBAYE

Deux affaires sont rarement identiques. Toutefois, l’affaire du Diffé-
rend frontalier (Burkina Faso/République du Mali), mesures conserva-
toires (C.L.J. Recueil 1986, p. 3 et suiv.) et la présente procédure présen-
tent des similitudes frappantes. En effet, dans les deux cas, un différend
oppose deux Etats africains voisins. Il est relatif à la délimitation de leur
frontière et se trouve porté devant la Cour. A la suite d’actions armées, il
est demandé à la Cour d’indiquer des mesures conservatoires.

Certes, dans l'affaire du Différend frontalier, les deux Parties, cosigna-
taires d’un compromis portant leur différend devant la Cour, avaient
chacune finalement demandé des mesures conservatoires sur la base des
articles 41 du Statut et 73 du Règlement de la Cour; dans la présente pro-
cédure, le Nigéria pour qui «la Cour n’est pas, même prima facie, com-
pétente pour connaître des questions de fond», a plaidé et conclu que la
Cour devait s’abstenir d'indiquer les mesures demandées par le Came-
roun, ajoutant que celles-ci ne sont ni recevables ni appropriées. Il faut
d’ailleurs rappeler que le Nigéria, sur le fond de l’affaire, a fait valoir huit
objections préliminaires tendant à ce que la Cour se déclare incompétente
ou rejette la requête comme étant irrecevable. Mais cela n’enlève rien à la
similitude des deux cas.

Parmi les mesures conservatoires demandées par le Cameroun, on note
que la Cour est priée, «sans préjudice du fond du différend», d’indiquer
que: «1) les forces armées des Parties se retireront à emplacement
qu'elles occupaient avant l’attaque armée nigériane du 3 février 1996».

Dans l'affaire du Différend frontalier, la Chambre avait estimé que son
«pouvoir et [son] devoir ... d’indiquer ... des mesures conservatoires
contribuant à assurer la bonne administration de la justice ne sauraient
faire de doute» (C.L.J. Recueil 1986, p. 9, par. 19) lorsque des incidents
«susceptibles d'étendre ou d’aggraver le différend … comportent un
recours à la force inconciliable avec le principe du règlement pacifique des
différends internationaux» (ibid.). En conséquence, la Chambre avait
non seulement invité le Burkina Faso et le Mali à veiller «à éviter tout
acte qui risquerait d’aggraver ou d'étendre le différend ... ou de por-
ter atteinte au droit de l’autre Partie à obtenir l'exécution de tout arrêt
que la Chambre pourrait rendre dans l'affaire» (C.J. Recueil 1986,
p. 11-12, par. 32, al. 1, point A) mais la Chambre avait aussi demandé
aux deux gouvernements de retirer leurs forces armées sur des positions

23
33 FRONTIÈRE TERRESTRE ET MARITIME (DECL. MBAYE)

à l’intérieur des lignes qui devaient être déterminées dans les vingt jours
par accord et, à défaut, par elle. Plus précisément, elle avait indiqué
que:

«Les deux gouvernements retirent leurs forces armées sur des posi-
tions ou à l’intérieur des lignes qui seront, dans les vingt jours sui-
vant le prononcé de la présente ordonnance, déterminées par accord
entre lesdits gouvernements, étant entendu que les modalités du
retrait des troupes seront fixées par ledit accord et que, à défaut d’un
tel accord, la Chambre indiquera elle-même ces modalités par voie
d'ordonnance.» (C.J. Recueil 1986, p. 12, par. 32, al. 1, point D).)

Certes, dans ses motifs, la Chambre avait spécifié que

«le choix de telles positions requerrait une connaissance du cadre
géographique et stratégique du conflit que la Chambre ne possède
pas, et dont en toute probabilité elle ne pourrait disposer sans pro-
céder à une expertise» (ibid., p. 11, par. 27).

Mais elle avait déclaré au préalable, et à juste titre, que les mesures dont
elle envisageait l'indication «en vue d’éliminer le risque de toute action
future tendant à aggraver ou à étendre le différend, devraient nécessaire-
ment inclure le retrait des troupes» (ibid., p. 10, par. 27; les italiques sont
de moi). Cela avait ainsi amené la Chambre tout naturellement à trouver
la solution que voilà.

La même obligation pesait sur la Cour dans la présente procédure. Il
lui fallait donc, comme la Chambre en 1986, trouver, compte tenu des
circonstances, une façon d’appliquer le principe que la Chambre avait
dégagé et selon lequel, quand une affaire étant pendante devant le Cour
un conflit armé éclate entre les parties, les mesures qu’elle est appelée à
indiquer doivent nécessairement comporter le retrait des troupes.

La Cour, soucieuse de contribuer «à la réalisation d’une des obliga-
tions principales des Nations Unies ... en matière de maintien de la paix»
(voir la déclaration de M. Ranjeva) a indiqué que «les deux Parties
veillent à ce que la présence de toutes forces armées dans la presqu'île de
Bakassi ne s’étende pas au-delà des positions où elles se trouvaient avant
le 3 février 1996» (formule appropriée, compte tenu des circonstances,
pour indiquer le retrait des troupes) en tenant dûment compte des cir-
constances de la cause.

Je m’en félicite car j'estime que trois des mesures que la Chambre avait
indiquées dans l'affaire du Différend frontalier (voir paragraphe 32,
alinéa 1, points A, B et D, du dispositif de son ordonnance) à savoir: arrêt
de tout acte risquant d’aggraver ou d’étendre le différend, abstention de
tout acte pouvant entraver la réunion des éléments de preuve et retrait
des troupes, forment un ensemble indispensable dans chaque cas de
conflit de la nature de celui qui a opposé le Cameroun et le Nigéria, alors
que leur différend est pendant devant la Cour. Ces trois mesures doivent
dans un tel cas être prescrites pour que soit maintenue la paix nécessaire

24
34 FRONTIÈRE TERRESTRE ET MARITIME (DÉCL. MBAYE)

aux négociations que les Parties ont entamées ou pourraient entreprendre
et à l'exécution de l’arrêt que la Cour pourrait rendre dans l'affaire. La
Cour a consolidé sa jurisprudence.

(Signé) Kéba MBAYE.

25
